IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,418




EX PARTE STANLEY CREEKS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 16,369 IN THE 506TH DISTRICT COURT
FROM GRIMES COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of retaliation and
sentenced to fifteen years’ imprisonment. 
            Applicant contends that he was denied his right to appeal.  Both trial counsel and appellate
counsel have responded to Applicant’s claims.  The record is clear that Applicant wished to appeal
and through no fault of his own, that right was denied.
            We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal
of the judgment of conviction in Cause No. 16,369 from the 506th  Judicial District Court of Grimes
County.  Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: September 22, 2010
Do Not Publish